Opinion filed January 20, 2017




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-16-00083-CR
                                     ___________

                JACOB ANDREW WALLING, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 238th District Court
                            Midland County, Texas
                        Trial Court Cause No. CR45673


                      MEMORANDUM OPINION
      Based upon open pleas of guilty, the trial court convicted Jacob Andrew
Walling of the offenses of aggravated robbery and aggravated assault on a public
servant, both first-degree felonies. The trial court held a hearing as to punishment,
made an affirmative deadly weapon finding in each cause, found the enhancement
allegation to be true, and assessed Appellant’s punishment at confinement for thirty
years for each offense, to run concurrently. We dismiss the appeal.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that the appeal is frivolous.
Counsel has provided Appellant with a copy of the brief, the motion to withdraw,
the reporter’s record, and a form motion for pro se access to the appellate record.
Counsel also advised Appellant of his right to review the record and file a response
to counsel’s brief. A response has not been filed.1
        Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161
S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an Anders brief and
pro se response, a court of appeals may only determine (1) that the appeal is wholly
frivolous and issue an opinion explaining that it has reviewed the record and finds
no reversible error or (2) that arguable grounds for appeal exist and remand the cause
to the trial court so that new counsel may be appointed to brief the issues. Schulman,
252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit and
should be dismissed. Schulman, 252 S.W.3d at 409.
        We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of Criminal


        1
         This court granted Appellant more than thirty days in which to exercise his right to file a response
to counsel’s brief.


                                                     2
Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the
attorney representing the defendant on appeal shall, within five days after the
opinion is handed down, send his client a copy of the opinion and judgment, along
with notification of the defendant’s right to file a pro se petition for discretionary
review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


January 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3